Acknowledgment
The amendment filed on 3 June, 2021, responding to the Office Action mailed on 4 March, 2021, has been entered.  This Office Action fully considers the amendments to the pending application in which claims 9-15 and 17-23 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Christopher Lair on 4 June, 2021
The application has been amended as follows: 
At claim 1, line 29
REPLACE “sub-microsecond laser annealing of the zone” 
WITH - sub-microsecond laser annealing of the second zone-
Allowable Subject Matter
Claims 9-15 and 17-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 9 the prior art fails to disclose a method of co-fabrication of a ferroelectric memory and of a resistive memory , the method of co-fabrication comprising:
- depositing a first electrode layer comprising a first zone intended to form a first electrode of the resistive memory and a second zone intended to form a first electrode of the ferroelectric memory, the ferroelectric memory including the first electrode, a second electrode and a layer of active material made of hafnium dioxide HfO2 positioned between the first electrode and the second electrode of the ferroelectric memory, and the resistive memory including the first electrode, a second electrode and a layer of active material made of hafnium dioxide HfO2 positioned between the first electrode and the second electrode of the resistive memory:
- depositing the layer of active material comprising a first zone intended to form the layer of active material of the resistive memory and a second zone intended to form the layer of active material of the ferroelectric memory;
- depositing a mask on the layer of active material;
- removing at least a portion of the mask in the first zone of the layer of active material, leaving the mask in the second zone of the layer of active material;
- doping the layer of active material accomplished by ionic implantation;
- removing the mask;
- depositing a second electrode layer comprising a first zone intended to form the second electrode of the resistive memory and a second zone intended to form the second electrode of the ferroelectric memory;
- sub-microsecond laser annealing of the zone of the layer of doped active material.
Regarding claim 14 the prior art fails to disclose a device constituting of a stack comprising: 
-    an upper layer comprising at least one ferroelectric memory comprising a first electrode, a second electrode and a layer of active material made of hafnium dioxide HfO2 positioned between the first electrode and the second electrode, the upper layer comprising at least one resistive memory, wherein the ferroelectric memory and the resistive memory are co-fabricated by a method of co-fabrication and
-    a lower layer comprising at least one MOS transistor, wherein at least one MOS transistor vertically covered by one ferroelectric memory.
Claims 10-13, 15 and 17-23 depend directly or indirectly on claims 9 or 14 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475.  The examiner can normally be reached on M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/J.E. Schoenholtz/Primary Examiner, Art Unit 2893

H01L  27/11502   27/24   45/08   45/146   45/1683   45/085   45/165   27/2463   45/1233